Title: General Orders, 20 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Buckingham [Pa.] Saturday June 20th 1778.
                        ParoleC. Signs
                        
                    
                    Each Regiment is to furnish a Subaltern, each Brigade a Captain, and the line a Field-Officer who are during the march to mount with the morning Guards and under the direction of the Brigadier of the day collect all Straglers and march them to the Army.
                    They are moreover to see that nothing which can or ought to be brought away is left on the ground, or properly secured there; That this business may be conducted with more ease, a Subaltern and twelve Dragoons are to assist. The Commanding Officer of the Cavalry will give orders for having them furnished in Rotation.
                    If the morning should not be very wet, the General Troop and March will be as this morning.
                    If the Commissaries are provided, the men are to have each a Gill of spirits served to them this afternoon.
                